 The court incorporates by reference in this paragraph and adopts as the findings and orders
 of this court the document set forth below. This document has been entered electronically in
 the record of the United States Bankruptcy Court for the Northern District of Ohio.




                Dated: October 25 2019




                                 UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF OHIO
                                         WESTERN DIVISION



  In Re:                                                 )       Case No. 19-32356
                                                         )
  Unique Tool & Manufacturing Co., Inc.,                 )       Chapter 11
                                                         )
  Debtor and Debtor-in-Possession.                       )
                                                         )       JUDGE MARY ANN WHIPPLE

     MEMORANDUM OF DECISION AND ORDER REGARDING MOTIONS TO DISMISS
           The case is before the court for decision after an evidentiary hearing on motions to dismiss filed
 by Chemical Bank, now a division of TCF National Bank sbmt Chemical Bank (“Chemical”) [Doc. #
 68], and Waterford Bank, N.A. (“Waterford”) [Doc. # 70], Debtor’s objections to the motions [Doc. ##
 118 and 117, respectively], as well as the responses of the Committee of Unsecured Creditors to the
 motions [Doc. ## 121 and 122, respectively].
           Debtor voluntarily commenced this Chapter 11 case on July 26, 2019. The motions were filed
 on August 28, 2019. The court conducted an evidentiary hearing commencing on September 25, 2019,
 and concluding on September 30, 2019, with closing arguments.                 Movants brought their motions
 seeking dismissal “for cause” under 11 U.S.C. § 1112(b)(4)(A) (“substantial or continuing loss to or
 diminution of the estate and the absence of a reasonable likelihood of rehabilitation”); (B) (“gross
 mismanagement of the estate”); and (E) (“failure to comply with an order of the court”), as well as




19-32356-maw        Doc 168      FILED 10/25/19        ENTERED 10/25/19 16:20:18                Page 1 of 20
 alleged bad faith commencement of the case. At the hearing the parties agreed to develop one record on
 both motions, as well as on Waterford’s separate motion to dismiss related case Althaus Family
 Investors Ltd., Chapter 11 Case No. 19-32357 in this court.
                                       FACTUAL BACKGROUND
        Debtor Unique Tool & Manufacturing, Inc. (“Unique” or “Debtor”) is an Ohio entity founded in
 1963 by Harold Althaus. [Movants Ex. 5, p.2]. It is a family business currently owned and managed by
 Harold’s sons Daniel, David and Douglas, [Id.], as it was when Chemical Bank’s predecessor, Bank of
 Holland, and Waterford entered into lending relationships with the company. Unique operates as a
 custom metal stamper supplying parts to the electrical, appliance, refrigeration, automotive, satellite, and
 communications industries from a modern, leased 118,000 square foot facility located in Temperance,
 Michigan and which is owned by Ohio limited liability company and related debtor entity Althaus
 Family Investors Ltd. (“AFI”) [Id.]. Unique’s operations involve, and it owns, a substantial amount of
 machinery and equipment, some of it large and heavy and not readily moveable.
        One of Unique’s primary customers is Tecumseh Products, Inc. (“Tecumseh”). In reliance on
 Tecumseh’s announced intention to source significant additional business to Unique, Unique and AFI
 invested heavily in 2013 on a business expansion to acquire the equipment and the additional real
 property and construct the building space necessary to supply Tecumseh Products. The secured loans at
 issue now financed that expansion. While Tecumseh Products remains an important customer of Unique,
 by 2016 “it was not the same business partner as it had been in earlier years.” [Movants Ex. 5, p. 4].
 Unique never received all the new business from Tecumseh, in which it invested approximately $4
 million borrowed from Waterford and Chemical’s predecessor. Among other things, Tecumseh’s own
 financial stability wavered, its ownership and personnel changed, and production solely sourced to
 Unique was transferred to Brazil without consultation with or warning to Unique. [Id.]. Unique (and
 AFI) has still not recovered from that business shock. It was left with too much debt, too much space
 and equipment, not enough business and cash flow problems, all issues that unsurprisingly have
 impacted its borrowing relationships with its lenders. Suffice to say that Unique, AFI, Waterford and
 Chemical all worked more or less together over time to overcome them. But systemic financial
 management insufficiencies the smaller business could withstand became more acute in the pinch,
 breeding many of the conflicts on full display at the hearing.


                                                      2




19-32356-maw      Doc 168      FILED 10/25/19       ENTERED 10/25/19 16:20:18           Page 2 of 20
        Waterford refinanced existing debt and extended Unique a line of credit in March 2013 pursuant
 to a “term” note in the original principal amount of $1.6 million secured by all of Debtor’s personal
 property. [Movants Ex. 4]. No dispute has been raised that Waterford’s security interest is perfected and
 the first and best lien on all Unique’s personal property, with the exception of certain equipment
 acquired with a Small Business Administration loan from Chemical’s predecessor. Under the Waterford
 term loan documents, Unique was entitled to draw on a line of credit based on an advance rate formula
 of 80% of eligible receivables and 50% of inventory capped at $1.5 million. Accounts receivable older
 than 90 days from invoice date are ineligible under the loan agreement. The borrowing process was
 implemented through monthly borrowing base certificates submitted to Waterford and certified by an
 officer of Unique, generally Doug Althaus.
        Over the years, the loan maturity on the Waterford term loan was extended by agreement of the
 parties 17 times, the most recent and final extension maturing on June 30, 2019. The maximum
 extension of credit under the note increased and decreased over that time, as did the interest rate, but the
 loan covenants generally remained the same. Unique consistently maintained timely monthly payments
 due on the term note as extended on various occasions through the final maturity date, and was not in
 payment default through commencement of the Chapter 11 case.
        But Unique was in extended default of various non-monetary terms and covenants of the loan
 and out-of-formula on the line of credit. Calling shenanigans on Unique in connection with its
 receivables accounting and borrowing base certificates, Waterford commissioned a field examination
 report by a company called Lender Solutions, Inc. in June 2016. [Movants Ex. 5]. The examiners noted
 that they “received very good cooperation from the staff and owners of Unique during this review.” [Id.,
 p.2]. The report confirmed the concerns of both Waterford and Chemical that “during 2015, Unique
 had been crediting and rebilling invoices and in 2016 had been prebilling sales by an average of 30
 days.” [Id.]. It also acknowledged the substantial out of formula status of various borrowing certificates
 and the lack of appropriate accounting and financial reporting capabilities and systems for a company its
 size. Its “Overall Conclusions” noted that Unique had many strengths, including that “[a]ll Bank term
 debt loan payments, inclusive of a real estate mortgage, have been paid timely and are in good standing,”
 the company’s excellent reputation in the stamping industry, and the excellent condition of the plant and
 equipment. [Id. at numbered p. 18]. The report also noted that Unique had a number of weaknesses,


                                                      3




19-32356-maw      Doc 168      FILED 10/25/19       ENTERED 10/25/19 16:20:18           Page 3 of 20
 including a substantial collateral shortfall, the prebilling of sales and rebilling of invoices, and that
 “Tecumseh Products has not lived up to its P.O. commitments.” The report also made a list of
 recommendations to address these weaknesses, many of which did not come to pass. The court construes
 ongoing cash flow issues, rather than obstinate management resistance, as the main impediment to
 addressing all of Lender Solutions, Inc.’s identified weaknesses and recommendations.
        Waterford delivered written notices of default to Unique in August 2017, and again on April 25,
 2019. [Movants Ex. 9]. Waterford thus communicated to Unique starting in 2017, that it wanted out of
 the relationship and prodded Unique to repay it and move on to another lender. [Id., p. 4/4]. Waterford
 declined to extend the term loan an 18th time past the June 30, 2019, maturity date and instead filed suit
 in the Monroe County, Michigan Circuit Court, on July 3, 2019, seeking foreclosure of its security
 interests, collection of the debt and appointment of a receiver. A hearing in the state court on
 appointment of a receiver was scheduled for July 26, 2019. The hearing was stayed upon filing of the
 Unique and AFI Chapter 11 cases hours before it was set to commence.
        While Unique actively explored alternative conventional lending arrangements with other
 entities, including Huntington Bank and Mercantile Bank of Michigan, it was unable to successfully
 refinance the Waterford term loan. Unique was working right up to the commencement of this Chapter
 11 case to secure a loan commitment from Mercantile Bank to take out Waterford. But Debtor’s ability
 to secure a commitment from Mercantile Bank was stymied at least in part because Unique did not have
 2017 and 2018 income tax returns or final 2018 financial statements and 2019 proformas. By then
 ubiquitous cash flow problems prevented Unique from paying its accountant, who thus would not
 complete the necessary financial work, a problem that persists post-petition.
        As of the commencement of this Chapter 11 case, Unique owed Waterford approximately $1.8
 million in principal and interest on the term loan.
        Waterford also extended loans to AFI.
        In March 2013, Waterford loaned AFI $1.3 million to refinance mortgage debt encumbering its
 real property pursuant to a term note. The AFI term note is secured by a first mortgage on the real
 property at which Debtor operates and was also guaranteed by Unique and the Althaus brothers. Starting
 in 2017, the maturity date of that note was extended a number of times, most recently by an Eighth
 Amended and Restated Term Note dated April 15, 2019, in the principal amount of $1,047,485.00.


                                                        4




19-32356-maw       Doc 168     FILED 10/25/19          ENTERED 10/25/19 16:20:18       Page 4 of 20
 That note matured according to its terms on June 30, 2019, [AFIM Ex. 1], with approximately
 $1,041,378 plus interest due at that time.
         In November 2013, Waterford loaned AFI $2,932,937.00 to buy more real property and to
 construct a building addition thereon. [AFIM Ex. 3]. Chemical also has a participation interest in this
 loan. As of June 30, 2019, the principal amount of approximately $2,558,477 plus interest was due on
 the construction note, which matured according to its terms post-petition on September 30, 2019. The
 AFI construction note is secured by the second mortgage on the real property where Debtor operates and
 was also guaranteed by Unique and the Althaus brothers. There are cross-default provisions connecting
 all of the loans.
         As of the commencement of this case, AFI owed Waterford approximately $3.6 million in
 principal and interest on the term and construction loans.
         At the commencement of this case, Unique and AFI together owed Waterford approximately
 $5.4 million in principal and interest on the three loans.
         A predecessor of Chemical loaned Unique the principal sum of $2,386,500.00 pursuant to a
 United States Small Business Administration note dated November 22, 2013, and as its terms were later
 modified by the parties. [Movants’ Ex. 17, Ex. 2]. Waterford also has a participation interest in this loan.
 The purpose of the loan was to acquire specific equipment for the Tecumseh expansion. By its terms, the
 loan matures in December 2020. [Movants’ Ex. 17, Ex. 2 p.18/86; Ex 6, p. 62/86]. The Althaus brothers
 and AFI unconditionally guaranteed the indebtedness. Chemical is the current holder of the note. There
 does not presently appear to be any dispute that Chemical has a properly perfected first lien in the
 specific equipment financed, as well as a second lien, behind Waterford, in all other personal property of
 Unique.
         By May of 2018, there were acknowledged non-monetary defaults in the Chemical loan, resulting
 in the parties’ execution of a Forbearance Agreement dated May 22, 2018. [Movants’ Ex. 17, Ex.6].
 As of May 4, 2018, the original indebtedness under the SBA note had been reduced to a principal
 balance of $1,198,223.65. [Movants Ex. 17, Ex. 6, p. 64/86]. One of the provisions of the Forbearance
 Agreement specified that “[u]ntil the Indebtedness has been fully repaid or until otherwise agreed,
 continue to enlist the services of a financial consultant satisfactory to the Bank, for the purpose of
 assisting with financial reporting and seeking refinancing of the Indebtedness.” [Id., p. 68/86]. With the


                                                       5




19-32356-maw         Doc 168   FILED 10/25/19        ENTERED 10/25/19 16:20:18          Page 5 of 20
 consent of Chemical, an auction of some of its equipment collateral occurred in 2018, with the proceeds
 paid over to it. A particular point of contention is the sale of one piece of equipment called a grinder that
 Unique pulled from the auction sale because a reserve price had not been met. Unique later sold the
 grinder in May 2019 at a private sale to a buyer in Mexico. Rather than paying the approximately
 $18,000 proceeds over to Chemical on account of its lien, the proceeds were deposited into Unique’s
 bank account at Waterford and used for operations.
        Unique also made the monthly payments on the Chemical SBA loan as agreed. Between the
 monthly payments and the auction proceeds, as of the commencement of this case Unique had paid the
 balance on the Chemical SBA loan down to a principal amount of approximately $492,299.
        Unique leases the real property at which it conducts its business from AFI. Starting in 2018,
 Unique subleased part of the AFI mortgaged premises and some equipment (specifically a 1,400 ton
 capacity press and related equipment) to an Ohio company called Toledo Tool & Die, Inc. (“Toledo
 Tool”). [See AFIM Ex. 6]. Toledo Tool wears several hats in this proceeding. With Waterford’s consent,
 Unique subleases to Toledo Tool part of the AFI premises. With Chemical’s consent, [Movants Ex. 17,
 Ex. 6, p. 63-64/86], Unique also leases to Toledo Tool at those premises certain equipment (1,400 ton
 press and related equipment) on which Chemical has the first and best lien. But Toledo Tool has been a
 customer of Unique and a competitor to Unique. It is also a customer of Waterford, although serviced by
 a different loan officer than Unique. A representative of Toledo Tool took it upon himself to call a
 Waterford Bank representative to inquire what was happening to the grinder being moved out of the
 building that Debtor sold without paying the proceeds over to Chemical. Then leading up to the
 commencement of this Chapter 11 case, Toledo Tool made an offer to Unique and AFI to buy their
 assets for $6 million, with $5.5 million of that to be paid to the banks and the balance to be held back to
 fund in part 4 years of consulting services by the Althaus brothers, an offer Waterford calls a “good faith
 offer” but also one which would not appear to be enough to pay off the banks in full, a real estate tax
 deficiency of $65,000, or any unsecured creditors. [Debtor Ex. C]. The preliminary offer letter
 contemplated that Unique would work with the banks to “take a haircut.” [Id.].
        The monthly sublease rent of $19,367 Toledo Tool owes to Unique is assigned and paid directly
 to Waterford. The monthly equipment lease rent of $16,000 Toledo Tool owes to Unique is assigned and
 paid directly to Chemical. Those payments have continued post-petition, with Waterford electing to


                                                      6




19-32356-maw       Doc 168     FILED 10/25/19       ENTERED 10/25/19 16:20:18            Page 6 of 20
 apply the real estate lease payments to the Unique term loan obligations. According to Doug Althaus’
 testimony, however, while current in the base rent payments assigned and paid directly to Waterford and
 Chemical, Toledo Tool is behind on its share of CAM charges to Unique since June 2019. As a result,
 Debtor is shouldering the post-petition burden for all of the utilities at the property, not just those for its
 own operations. While AFI acknowledges that it owes delinquent county real estate taxes on the property
 of approximately $65,000, neither Unique nor AFI have been paying over to the county any amounts
 previously paid by Toledo Tool to Unique on account of a pro rata share of those taxes.
        Another point of contention between Debtor and the banks are separate lending relationships
 Unique established to finance operations in 2019, one with an entity called Grand Mill Funding and
 another with an entity called National Funding.
        At this point nobody seems clear on the nature of Unique’s borrowing from Grand Mill. Doug
 Althaus testified that in January 2019 Grand Mill bought “purchase orders” from Unique, advancing
 funds so that it could complete customer orders evidenced by those purchase orders. The loan documents
 are not part of the court record. Ostensibly a secured lending relationship, Grand Mill might not have
 properly or timely filed UCC financing statements with which to perfect claimed blanket security
 interests in Unique’s assets. The level of borrowing from Grand Mill is variously thought to range from
 $175,000 to $183,000.
        The borrowings from National Funding apparently date to April 2019, which was the same time
 period Waterford delivered a written notice of default to Unique demanding again that it be refinanced
 out of the relationship. The documents regarding the National Funding loans, thought to be two loans for
 $72,000 each, are not in evidence.
        Absent consent of Waterford and Chemical, the Grand Mill Funding and National Funding loans
 violate Unique’s loan agreements with them. There is no basis to find that Unique obtained Chemical’s
 consent for these loans or that Doug Althaus discussed them with the Chemical Bank loan officer. As to
 Waterford, Debtor argues that consent can be inferred because the loan proceeds all went through its
 Waterford operating bank account and were used to fund company operations. Additionally, Doug
 Althaus was discussing with the Waterford loan officer factoring receivables through another entity in
 that time frame. The court disagrees that Waterford either expressly or impliedly consented to Unique’s
 alternative lending relationships with Grand Mill Funding and National Funding.


                                                       7




19-32356-maw       Doc 168      FILED 10/25/19       ENTERED 10/25/19 16:20:18             Page 7 of 20
          Debtor’s Chapter 11 bankruptcy petition was then filed on July 26, 2019, the same day upon
 which Waterford’s motion to appoint a receiver was scheduled to be heard in the Monroe County Circuit
 Court.
                                            LAW AND ANALYSIS
          Chemical and Waterford seek dismissal for cause under 11 U.S.C. § 1112(b).
          Section 1112(b) provides in pertinent part:
          [O]n request of a party in interest, and after notice and a hearing, the court shall convert a
          case under this chapter to a case under chapter 7 or dismiss a case under this chapter,
          whichever is in the best interests of creditors and the estate, for cause unless the court
          determines that the appointment under section 1104(a) of a trustee or an examiner is in
          the best interests of creditors and the estate.

 11 U.S.C. § 1112(b)(1) (emphasis added). Section 1112(b)(4) provides a non-exhaustive list of examples
 of “cause” for dismissal of a Chapter 11 case, all of which are actions (or inaction) that impair the proper
 purpose and conduct of a Chapter 11 proceeding. Those relied upon by Movants are (A) “substantial or
 continuing loss to or diminution of the estate and the absence of a reasonable likelihood of
 rehabilitation;” (B) “gross mismanagement of the estate;” and (E) “failure to comply with an order of the
 court.” 11 U.S.C. § 1112(b)(4)(A), (B) and ( E). Both banks also assert that Debtor commenced this case
 in bad faith as cause for dismissal. “Bad faith” as cause for dismissal under § 1112(b) is rooted in case
 law from the Sixth Circuit Court of Appeals, which has “consistently held that a debtor’s Chapter 11
 petition may be dismissed if it was filed in bad faith.” Trident Assocs. Ltd. P’ship v. Metropolitan Life
 Ins. Co. (In re Trident Assocs. Ltd. P’ship ), 52 F.3d 127, 130 (6th Cir. 1995).
          A determination of cause for dismissal under § 1112(b) requires “a ‘case-specific’ factual inquiry
 which ‘focuses on the circumstances of each debtor.’” In re Creekside Senior Apartments., L.P., 489
 B.R. 51, 60 (B.A.P. 6th Cir. 2013) (quoting United Savs. Ass’n of Tex. v. Timbers of Inwood Forest
 Assocs., Ltd. (In re Timbers of Inwood Forest Assocs., Ltd.), 808 F.2d 363, 371–72 (5th Cir.1987)).
 The party seeking dismissal carries the burden of proving that cause exists by a preponderance of the
 evidence. Id.
 I. Bad Faith
          “A debtor’s bad faith at any stage of a Chapter 11 case – ‘commencement, during its prosecution,
 or at confirmation’ – is cause for dismissal under § 1112(b).” In re Four Wells Ltd., No. 15-8020, 2016


                                                        8




19-32356-maw        Doc 168      FILED 10/25/19       ENTERED 10/25/19 16:20:18            Page 8 of 20
 WL 1445393, *11, 2016 Bankr. LEXIS 1673, *31 (B.A.P. 6th Cir. April 12, 2016) (quoting In re Alder
 329 B.R. 406, 410 (Bankr. S.D.N.Y. 2005)). In this case, Waterford and Chemical argue that Debtor
 acted in bad faith in filing its Chapter 11 petition in the first instance. The court disagrees.
         A determination as to whether a debtor has acted in bad faith is a “‘fact-specific and flexible
 determination’ that must be made on a case-by-case basis by looking to a totality of the circumstances.”
 In re Lee, 467 B.R. 906, 917 (B.A.P. 6th Cir. 2012) (quoting Alt v. United States (In re Alt), 305 F.3d
 413, 419 (6th Cir. 2002)). While there is no single test for determining good faith, the Sixth Circuit has
 set forth eight factors, none of which are dispositive, that may be probative in evaluating an
 organizational debtor’s good faith:
         (1) the debtor has one asset;
         (2) the pre-petition conduct of the debtor has been improper;
         (3) there are only a few unsecured creditors;
         (4) the debtor’s property has been posted for foreclosure, and the debtor has been
         unsuccessful in defending against the foreclosure in state court;
         (5) the debtor and one creditor have proceeded to a standstill in state court litigation, and
         the debtor has lost or has been required to post a bond which it cannot afford;
         (6) the filing of the petition effectively allows the debtor to evade court orders;
         (7) the debtor has no ongoing business or employees; and
         (8) the lack of possibility of reorganization.
 Trident Assocs. Ltd. P’ship, 52 F.3d at 131 (quoting Laguna Assocs. Ltd. P’ship v. Aetna Casualty &
 Surety Co. (In re Laguna Assocs. Ltd. P’ship), 30 F.3d 734, 738 6th Cir. 1994)).
           These factors are not exhaustive and “cannot simply be mechanically tallied.” In re Four
 Wells Ltd., 2016 WL 1445393 at *14.            Rather, the court “must look at the factors together and
 determine whether the petitioner sought to achieve objectives outside the legitimate scope of the
 bankruptcy laws when filing for protection under Chapter 11.” Id. (citations omitted); see Crown
 Village, LLC v. Arl, LLC (In re Crown Village Farm, LLC), 415 B.R. 86, 92 (Bankr. D. Del. 2009)
 (“Once these pieces of factual information are ascertained, courts must next apply them when
 considering: ‘(1) whether the petition serves a valid bankruptcy purpose, e.g., by preserving the going
 concern or maximizing the value of the debtor’s estate, and (2) whether the petition is filed merely to


                                                          9




19-32356-maw       Doc 168      FILED 10/25/19        ENTERED 10/25/19 16:20:18             Page 9 of 20
 obtain a tactical litigation advantage.’”; citations omitted); In re Webb MTN, LLC, No. 3:07-CV-437.
 2008 U.S. Dist. LEXIS 10030, 2008 WL 361402 at *3 (E.D. Tenn. Feb. 8, 2008) (despite the presence of
 a majority of the Trident factors, Chapter 11 case not filed in bad faith).
         The first Trident factor is whether debtor has only one asset. This factor “has been characterized
 as ‘new debtor syndrome’ and includes single-asset debtors created or revitalized on the eve of
 foreclosure to isolate the insolvent property and its creditors.”       MRL Residential Leasing, Inc. v.
 Investaid Corp. (In re MRL Residential Leasing, Inc.), 121 F.3d 709 (Table), 1997 WL 453163, *4, 1997
 U.S. App. LEXIS 21525, *12 (6th Cir. Aug. 8, 1997). This case is not a single asset real estate case. At
 filing Debtor had employees, significant personal property, customers that buy its products and an
 ongoing business operation. The court finds that this factor and the seventh factor (whether debtor has an
 ongoing business or employees) do not weigh in favor of dismissal in this case.
         Movants rely most heavily on the second Trident factor, arguing that improper pre-petition
 conduct of Unique with respect to the lenders, their rights, and collateral provide ample evidence of the
 bad faith commencement of this case.
         Movants first point to Debtor’s longstanding out of formula status on the Waterford line of
 credit. But that status is hardly new or news to the lenders, having been raised more than three years ago
 and the subject of the Lender Solutions, Inc. audit and comprehensive report dating to June 28, 2016.
 That report reflects cooperative management with inadequate accounting and financial reporting
 capabilities and practices, the fixes to which the court believes were stymied by ongoing cash flow
 issues. But that is largely the entity the banks agreed to support and finance in a business expansion, in
 2013, that was ultimately unsuccessful, for reasons that appear to be other than Unique’s performance
 and actions. The court finds that the age and duration of these loan agreement breaches are such that they
 are not indicative of pre-petition misconduct entitled to any weight at all in deciding whether this case
 was filed three years later in bad faith.
         More problematic, however, are the more recent actions of Debtor cited by Movants that not only
 breached their loan agreements but imperiled their collateral positions. They are the sale of the grinder
 without paying the proceeds over to Chemical Bank and the lending relationships with Grand Mill
 Funding and National Funding that may or may not be secured or properly perfected if they are. The
 precise nature of those loan arrangements remains to be determined. And as the court has decided above,


                                                      10




19-32356-maw       Doc 168     FILED 10/25/19       ENTERED 10/25/19 16:20:18         Page 10 of 20
 there was no actual or implied consent on Movants’ part to authorize these actions.
        On the other hand, the court notes that the proceeds in all instances were used to operate the
 business, including continuing to make timely monthly payments to the banks, and thus to prevent
 erosion of Movants’ collateral values in other respects. The proceeds were not diverted to other, or
 separate, or hidden bank accounts or entities. The grinder proceeds of approximately $18,000 cannot
 fairly be characterized as de minimis but compared to the much more substantial paydown of the
 Chemical loan that occurred due to the cooperative equipment auction, and for which the proceeds were
 paid over to Chemical, the court does not find intentional misconduct on the Debtor’s part. There is no
 evidence that the grinder was pulled out of and withheld from the larger auction sale for the purpose of
 diverting Chemical’s collateral proceeds.
        Debtor made material mistakes pre-petition that should not have been made, in both respects, but
 the court finds that they are not of a type that should reflexively disqualify it from seeking relief under
 Chapter 11 of the Bankruptcy Code or that have the effect of promoting ongoing abuse of the
 Bankruptcy Code and process once here. This factor weighs in favor of dismissal because the court does
 not want to encourage such pre-petition conduct, but it also does not weigh as heavily and is not as
 egregious as Movants argue it is. Debtor used the funds it secured from its factoring activities and sale of
 the grinder to run the business and continue making monthly payments to the banks. Cf. Trident Assocs.
 Ltd. P’ship, 52 F.3d at 128-29 (single asset real estate debtor with no employees and no ongoing
 business created on the eve of foreclosure through restructuring designed to protect owners).
        The third Trident factor is whether Debtor has only a few unsecured creditors. Debtor has
 scheduled 97 non-priority unsecured creditors and there is an unsecured creditors’ committee that has
 been formed. This factor decidedly does not weigh in favor of dismissal in this case, which the
 unsecured creditors’ committee also opposed at the hearing after hearing the evidence.
        The fourth Trident factor of whether Debtor’s property has been posted for foreclosure and the
 Debtor has been unsuccessful in defending against that foreclosure also does not weigh in favor of
 dismissal on bad faith grounds. Waterford had just commenced a state court collection action seeking
 foreclosure of its collateral liens and appointment of a receiver. Movants make much of the fact that
 Debtor commenced this case on the same day a receivership hearing was scheduled to occur in state
 court. The court fails to see how that timing is indicative of bad faith in this case. That Debtor believes


                                                     11




19-32356-maw      Doc 168     FILED 10/25/19       ENTERED 10/25/19 16:20:18            Page 11 of 20
 that it can better maximize value and return to all creditors, not just the secured lenders, in a collective
 proceeding in this court without a receiver picked out by a secured lender, is a valid purpose for
 commencing a Chapter 11 case. This is not the more exacerbated and problematic timing where a debtor
 has bided its time until the last minute after state or other court process had already played itself out to or
 nearly to the end, which is what this factor is intended to address. Commencing this Chapter 11 case in
 order to preserve the going concern or maximize the value of the Debtor’s estate (including the
 receivables) serves a valid bankruptcy purpose, Crown Village, LLC, 415 B.R. at 92, even though filed
 on the eve of a foreclosure sale, In re Four Wells Ltd, 2016 WL 1445393 at *14 (quoting 7 Alan N.
 Resnick & Henry J. Sommer, Collier on Bankruptcy ¶ 1112.07 (16th ed. 2016) and stating that “the bare
 fact that the debtor desires to obtain the benefits of the automatic stay cannot by itself support a finding
 of bad faith. [D]ebtor must intend to obtain the benefit . . . for an improper purpose. . . .”). The court
 finds that it was not unreasonable for Debtor to seek a different forum and different procedures to
 promote maximization of value of the company while still protecting the interests of all parties. As a
 result of the timing of the instant case filing, Trident factors (5) and (6) are not at all relevant in this case.
 Related factors (4) through (6) do not collectively weigh in favor of dismissal.
         According to Movants with respect to the eighth Trident factor, there is no possibility of Debtor’s
 reorganization. In the context of a determination as to whether Debtor filed its bankruptcy petition in
 bad faith, which is what Movants argue, the inquiry must be whether, at the time of filing, there was no
 possibility of reorganization. In re Lady Bug Corporation, 500 B.R. 556, 564 (Bankr. E.D. Tenn. 2013)
 (bankruptcy court’s determination that the property debtor relied on to reorganize was not property of the
 estate and that debtor thus had nothing to reorganize did not make the case a bad faith filing where
 debtor had reason to believe otherwise at filing). The court cannot make such a finding in this case.
         Debtor’s cash flow and business operations were clearly struggling at filing. They have been for a
 long time. But there are substantial combined equipment and real estate values between the two debtors,
 with one “good faith” offer by a competitor having been made before the case was filed, that shows there
 were options for reorganization at the time of filing. Chemical, in particular, appears to be oversecured
 on the SBA loan and was at the time of filing. From that perspective it cannot be said that there was no
 prospect of reorganization of this Debtor at the time of filing that made the very commencement of this
 case an act of bad faith toward its creditors and toward the bankruptcy process. There were efforts with


                                                        12




19-32356-maw       Doc 168      FILED 10/25/19        ENTERED 10/25/19 16:20:18             Page 12 of 20
 other lenders to refinance Movants’ secured debt ongoing up to the time of filing. And while the court is
 more sanguine than management that those efforts can be successful given the persistent financial
 reporting and control insufficiencies that Movants have pointed out, the court cannot find that this case
 was commenced with a lack of possibility of a plan of reorganization, which can include the sale of the
 business or assets, such that its filing was an act of bad faith with no valid bankruptcy purpose from the
 very start. The court finds that this factor does not weigh in favor of dismissal in this case.
        Overall, in considering the totality of the circumstances at filing, and weighing the Trident
 factors with but one of them supporting dismissal present in this case, the court cannot find that Debtor
 filed this case to perpetuate pre-petition misdeeds and mistakes or without any valid purpose or prospect
 under Chapter 11 of the Bankruptcy Code to repay creditors, both secured and unsecured. Movants have
 not sustained their burden of proving that this case was filed in bad faith for a purpose outside the
 legitimate scope of the Bankruptcy Code as “cause” for dismissal under § 1112(b).
        II. 11 U.S.C. § 1112(b)(4)(A)
        An enumerated cause for dismissal on which Movants rely is a “substantial or continuing loss to
 or diminution of the estate and the absence of a reasonable likelihood of rehabilitation.” 11 U.S.C.
 § 1112(b)(4)(A). This is a two-fold inquiry. Because § 1112(b)(4)(A) is written in the conjunctive, both
 requirements must be shown. In re Wahliei, 417 B.R. 8, 11 (Bankr. N.D. Ohio 2009).
         With respect to the first requirement, the focus is on whether post-petition the debtor has
 suffered or continues to experience a negative cash flow, or, alternatively, declining asset values. Id.;
 Matter of Moultrie, 586 B.R. 498, 502 (Bankr. N.D. Georgia 2018). “Negative cash flow means that the
 estate’s current liabilities are increasing more rapidly than cash is available to pay as due.” Id. at f.n.5
 (citing Colliers on Bankruptcy, ¶ 1112-29[i], 16th Ed.)           An inability to pay ongoing expenses,
 combined with an absence of reliable income, can establish cause. The Trident factor of the lack of a
 possibility of reorganization, discussed above, focuses on the time of filing. In contrast, “cause” as
 enumerated under § 1112(b)(4)(A) focuses on post-petition events and the status of the bankruptcy estate
 as experiencing substantial or continuing loss. In re Miller, 496 B.R. 469, 479 (Bankr. E.D. Tenn. 2013);
 In re Creech, 538 B.R. 245, 248-49 (Bankr. E.D.N.C. 2015).
      In asserting this factor, Movants did themselves no favor with the timing of their motions. They
 were filed on August 28, 2019, just over a month after the Unique and AFI Chapter 11 cases were


                                                       13




19-32356-maw      Doc 168      FILED 10/25/19       ENTERED 10/25/19 16:20:18             Page 13 of 20
 commenced. As required by statute, the hearings were commenced less than a month later. It is hard to
 establish “substantial or continuing loss to or diminution of the estate” (emphasis added) within that
 time frame. Cases involving this factor tend to have been pending for more than a month, indeed often
 for many months. Debtor’s Chapter 11 operating report for the first month of the case through August
 31, 2019, was filed on the eve of the hearing. [Doc. # 123]. Nevertheless, statutory and practical timing
 notwithstanding, the lenders’ argument that Debtor has essentially been operating in a workout situation
 for years struck a chord in reviewing the hearing evidence. Operating reports and the financial
 disclosures accompanying them have been aptly described as the life-blood of the chapter 11 process. In
 re Creech, 538 B.R. at 252. For that reason, after the hearing, the court entered a supplemental order
 indicating to the parties that it intended to supplement the record with and consider Debtor’s
 post-petition operating report for the second month of the case, though September 30, 2019. That report
 was timely filed on October 17, 2019. [Doc. # 160].
           Debtor’s Statement of Operations as of 8/31/19 [Doc. # 123, p. 3/69] shows a net loss for the first
 month of the case of $40,991. On the other hand, its Statement of Operations as of 9/30/19 [Doc. # 160,
 p. 29/49] shows net earnings for the month of September of $15,267, and year to date of $44,903.
           Compared, the August and September reports do show that the overall quality, although not
 necessarily the quantity, of Debtor’s trade receivables is deteriorating post-petition.
 Report              0-30              31-60             61-90             Over 90            Total
 8/31/19             $99,901           $234,113          $248,025          $747,679           $1,343,814
 9/30/19             $157,312          $7,071            $234,360          $995,704           $1,394,448


 The 0-30 amount as of 9/30/19 is what Debtor was projecting as its September sales in cash collateral
 hearings, after it badly missed the mark in projected sales in the month of August immediately after the
 case filing. At least two customers--one tipped off by somebody likely without the Debtor’s best
 interests in mind in advance of the Chapter 11 filing—pulled their dies early on with the permission of
 the court.
           Most notably, one customer accounts for $1.205 million of the total listed trade receivables as of
 9/30/19, including $92,692 of the $157,313 in 0-30 day receivables as of that date. At the hearing, Doug
 Althaus testified the Debtor has been cultivating this customer and doing test work on parts for months,
 but that a corner has been turned for the better in the relationship going forward, as also evidenced by the
                                                       14




19-32356-maw        Doc 168     FILED 10/25/19       ENTERED 10/25/19 16:20:18             Page 14 of 20
 September 2019 invoices. He also testified that the ongoing business enhances, and does not detract
 from, the likelihood of payment of those receivables. Thus, based on his testimony at the hearing, which
 the court credits, that customer will either start paying now or it won’t at all. Those receivables are either
 real or they aren’t. And Debtor’s post-petition operations have either stabilized post-petition, as the
 September operating report tends to show, or not.
        Beyond the receivables, however, the two balance sheets both show substantial value in
 machinery and equipment of $6.587 million before depreciation, and inventory values that are not
 materially changed. Those values have not been challenged.
        Although it is a close call because of the deterioration of receivable quality from August to
 September, the court cannot find as of the hearing date and from the record as supplemented by the
 September operating report that the estate has overall been subjected to substantial or continuing loss or
 diminution. Operations otherwise appear to have stabilized during the second month of the case, and
 there is no evidence that equipment and inventory (and AFI real estate) values have not otherwise
 remained constant. There has not been a showing of substantial or continuing negative cash flow
 post-petition or an overall decline in asset value.
        As to the second element of “cause” for dismissal under §1112(b)(4)(A), the court likewise does
 not find the absence of a reasonable likelihood of rehabilitation at this stage of the case. The inquiry is
 subtly different and arguably a more demanding standard than reorganization as discussed above under
 the Sixth Circuit’s eight bad faith factors. As to this second prong of § 1112(b)(4)(A), the issue of
 rehabilitation “is not the technical one of whether the debtor can confirm a plan, but, rather, whether the
 debtor’s business prospects justify continuance of the reorganization effort,” In re Miller, 496 B.R. at
 479-480 (citations omitted), and can “reestablish his business on a firm, sound basis.” In re Creekside
 Sr. Apartments, L.P., 489 B.R. at 53. Whether Debtor has sufficient business prospects to justify keeping
 the business operating depends on the status of the customer described above. Debtor’s business
 operations have undeniably arrived at a critical juncture in that regard. But based on the evidence at the
 hearing as supplemented, the court cannot find at this time that Debtor does not presently have
 reasonable business prospects going forward and thus cannot find an absence of a likelihood of
 rehabilitation of its business operations.
        For the foregoing reasons, the court finds that Movants have not shown “cause” for dismissal of


                                                        15




19-32356-maw      Doc 168      FILED 10/25/19          ENTERED 10/25/19 16:20:18         Page 15 of 20
 this case at this time under § 1112(b)(4)(A).
        III. 11 U.S.C. § 1112(b)(4)(B)
        “Gross mismanagement” of the estate constitutes statutory cause under § 1112(b)(4)(B). There is
 little guidance in the case law as to what might constitute “gross mismanagement” in a particular case.
 Under the statute, the alleged gross mismanagement must occur post-petition because the estate is a
 post-petition entity. In re Sunnyland Farms, Inc., 517 B.R. 263, 267 (Bankr. D.N.M. 2014). Thus, the
 primary focus of Movants’ witnesses on pre-petition conduct, such as the extended out of formula
 problems, the failure to hire a financial consultant acceptable to the lenders, the factoring, the sale of the
 grinder, and the inability to complete basic financial reporting tasks are not post-petition issues. The
 post-petition conduct Movants focus on as gross-mismanagement of the estate appears to be a lack of
 communication from and candor about Debtor’s plans for reorganization, the status of post-petition
 insurance coverage, and the status of payment of real estate taxes on the premises leased from AFI.
        Counsel emphasizes Debtor’s filing of motions to liquidate equipment and appoint an
 auctioneer(s) without prior consultation and discussion as to how those actions fit its big picture effort to
 reorganize as evidence of lack of communication and good faith negotiation indicative of gross
 mismanagement—in their view, more of the same post-petition. In that regard, Chemical directs the
 court to In re Johnson, 546 B.R. 83 (Bankr. S.D. Ohio 2016), the insolvency saga of professional hockey
 player Jack Johnson that bears little resemblance to a long-time family tool and die operation in
 southeastern Michigan. Johnson filed a Chapter 11 case to address substantial debt, much of which had
 been incurred purportedly on his behalf by his parents. After a year in Chapter 11, Johnson filed a
 motion to voluntarily convert his case to Chapter 7. His motion to convert was strenuously contested by
 creditors that Johnson alleged had ripped him off. One of the grounds upon which creditors successfully
 objected to conversion was that Johnson had acted in bad faith before and during the Chapter 11 case
 such that it would be necessary to dismiss a Chapter 7 case, making conversion fruitless. One of the
 examples of Johnson’s glaring fiduciary shortcomings addressed by the court in its eighty odd page
 opinion, among many during the year-long Chapter 11 proceedings, was his failure to negotiate with the
 objecting creditors in good faith over treatment of their claims under a plan.
        This court could not agree more with the truism advanced by the Johnson court that “[t]he
 commencement of a Chapter 11 case should serve as an ‘invitation to negotiation,’” Id. at 129 (citation


                                                      16




19-32356-maw      Doc 168      FILED 10/25/19       ENTERED 10/25/19 16:20:18            Page 16 of 20
 omitted). But the proceedings two months into this case do not convince the court that Debtor is either
 unwilling or unable to make good on its “invitation” in furtherance of its fiduciary duties. Counsel for
 the unsecured creditor’s committee reports that Debtor has been forthcoming and cooperative in
 providing information thus far. That Debtor as debtor-in-possession did not immediately embrace its
 secured lenders in sharing plans after having been emphatically told that they were done with it for good
 this time (albeit not unreasonably so from the lenders’ perspective) notwithstanding that monthly
 payments were current and then getting sued by one of them in state court with a request to appoint a
 receiver for the business, topped off with a motion to dismiss filed 30 days into this case is not shocking
 to the court; the circumstances all around did not lay a groundwork for candor, trust and meaningful
 negotiations right off the bat. That Waterford has at least one other customer heavily enmeshed in this
 case breeds an understandable reticence from the information sharing-standpoint. Like Michael Corleone
 in the Godfather, whose job was to keep his family business solvent and reinvent it, Unique needed a
 wartime consigliere and not Tom Hagen at the beginning of this case.
         The court is thus unpersuaded that Debtor’s lack of communication with Movants about
 treatment of their claims so far amounts to gross mismanagement or breach of its fiduciary duties to the
 estate as a whole under the circumstances. To continue with the theme of the court in Johnson, the court
 finds that the facts are not presently such that either the court or Movants have reason to doubt the
 sincerity of the invitation they received from Debtor when it filed this case. See id. at 172. That said, as
 the court at the hearing admonished all involved, this case’s chances of success as a means to repay all
 creditors will likely only be enhanced if those avenues of communication and the groundwork for
 effective negotiation can be rebuilt, and fast. Even though the facts and denial of the conversion motion
 in Johnson tell this court little about what it should do today in this case, Judge Hoffman’s words about
 where things go from here couldn’t be more apt: “[T]he parties should undertake good-faith efforts to
 resolve their differences so that a consensual plan of reorganization for the Debtor may be confirmed.
 Failing that, what lies ahead does not look promising—for the Debtor a future clouded by uncertainty,
 for the Objecting Creditors further delay, and for all parties additional costly litigation.” Id.
         The court agrees with Movants that cancellation of necessary and appropriate insurance
 coverages would constitute immediate cause for dismissal or conversion, be it as gross mismanagement
 of the estate or as separate statutory cause specified under § § 1112(b)(4)(C). The record shows that


                                                       17




19-32356-maw      Doc 168      FILED 10/25/19        ENTERED 10/25/19 16:20:18             Page 17 of 20
 notice(s) of cancellation were issued pre-petition. [Debtor Ex. G, ex. A]. There is no evidence that
 cancellation occurred. The testimony shows that the required premium(s) was paid, albeit with
 somebody’s credit card. Althaus testified that coverage is in place through January 2020. Lacking
 information as to how premiums have been paid in the past, cf. 11 U.S.C. § 364(a), the court does not
 find gross mismanagement of the estate.
        The unpaid real estate tax issue, which the court understands extends to the summer taxes due
 September 14, 2019, is an AFI estate issue. See 11 U.S.C. § 1112(b)(4)(I).
        The court disagrees that the identified circumstances either individually or cumulatively
 constitute gross mismanagement of this estate.
        IV. 11 U.S.C. § 1112(b)(4)(E)
        Movants point to Debtor’s noncompliance with non-financial terms of cash collateral orders as
 cause for dismissal on the basis of “failure to comply with an order of the court.” 11 U.S.C. §
 1112(b)(4)(E). This provision acknowledges that compliance with court orders is a fundamental
 obligation of any party and that the protections a debtor gains under the Bankruptcy Code “travel in
 tandem with many obligations that the debtor must meet.” In re Babayoff, 445 B.R. 64, 80 (Bankr. E.D.
 N.Y. 2011). The failure to comply need not be willful, or the product of bad faith, or fraud. Id. That an
 obligation arises by agreement does not change the importance of the directive once it is included in a
 court order. The failure to comply with a single court order may be sufficient for cause. But the court
 also believes that not every Debtor failure to comply with a court order in a Chapter 11 case constitutes
 cause for dismissal under § 1112(b)(4)(E). This is not a “gotcha” provision. Rather “the circumstances
 of lack of compliance may be taken into account by the court in determining whether to dismiss of
 convert the case.” Colliers on Bankruptcy, ¶ 1112.04[6][e], (16th Ed. 2017)
        Prior to the filing of the Motions, the court entered two short term consensual interim cash
 collateral orders. After the filing of the Motions, the court entered a third short term consensual interim
 cash collateral order. In those orders, Debtor agreed to and the court signed off on terms requiring
 document production to Movants. [Doc. ## 24 (Addendum), 58 (Addendum), 102 (Addenda One and
 Two)]. Among the items required to be produced are 2017 and 2018 CPA Reviewed Financial
 Statements. There is no dispute of fact that they have not been produced. Candidly, the court is not sure
 why Debtor agreed to produce these documents, let alone by August 2 (which appears to be a typo) or


                                                     18




19-32356-maw      Doc 168     FILED 10/25/19       ENTERED 10/25/19 16:20:18           Page 18 of 20
 even “at the earliest possible time.” The absence of these statements as well as completed tax returns is
 now understood by the court to be a long-standing problem, with its inability to pay accountants
 necessary to get the work done the impediment. Debtor did file an application to employ an accountant
 to undertake the necessary work for the estate, showing its efforts to comply with the cash collateral
 order production obligations. [Doc. ## 99, 100]. But that application had to be withdrawn due to the
 Debtor’s pre-petition indebtedness to the firm. [Doc. ## 103, 111, 115, 125]. By the third order, this
 production requirement had actually been modified in recognition of Debtor’s inability to employ its
 prior accountant. [Doc. # 102, Addendum Two].
        Another production requirement was a $5,000 inventory audit to be conducted at Debtor’s
 expense. By the third interim cash collateral order, this requirement had been modified to require a
 Lender Solutions inventory audit with which Debtor would cooperate. [Id.].
        By the fourth cash collateral hearing, held nearly a month after the Motions were filed, there was
 no agreement as to continuing use of cash collateral. Disputes over document production became more
 pronounced. The court thus heard testimony and entered a further interim order without the consent of
 the lenders. [Doc. # 116]. As a result of that hearing, the court concluded that Althaus “and staff at his
 direction have complied and, to the extent they have not fully done so, endeavored to comply to the best
 of their ability under the circumstances.” [Doc. # 116, p. 6/17]. There was no further document
 production requirement included in the court’s fourth interim order. [Id.].
        The court agrees with Movants that Debtor did not comply with all of its production obligations
 under the first three cash collateral orders. But it was simply not able to comply with some of them.
 Moreover, noncompliance did not frustrate either the purpose or process of this Chapter 11 case, because
 (1) the requirements not met bear minimal, if any, relationship to adequate protection of the secured
 creditors’ interests in cash collateral going forward, which is the procedural context in which the
 directive arose; (2) Debtor has cooperated in producing information and documents without a court
 order to the unsecured creditors committee and apparently, the United States Trustee, cf. 11 U.S.C. §
 1112(b)(4)(H)(failure timely to provide information requested by the United States Trustee is an
 enumerated cause for dismissal); and (3) as the court previously concluded, to the extent of
 noncompliance, Debtor complied to the best of its ability to do so at the time. As noncompliance did not
 impede the valid purpose or progress of this Chapter 11 case, which is the point of § 1112(b)(1), the


                                                     19




19-32356-maw      Doc 168     FILED 10/25/19       ENTERED 10/25/19 16:20:18          Page 19 of 20
 court finds that Movants have not established cause for dismissal under § 1112(b)(4)(E).
        THEREFORE, for all of the foregoing reasons, good cause appearing,
        IT IS ORDERED that the motions to dismiss filed by Chemical Bank, now a division of TCF
 National Bank sbmt Chemical Bank [Doc. # 68], and Waterford Bank, N.A. [Doc. # 70] are DENIED,
 without prejudice.


                                                  ###




                                                    20




19-32356-maw     Doc 168     FILED 10/25/19      ENTERED 10/25/19 16:20:18           Page 20 of 20
